DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has allowable subject matter from the limitation “an end cap connected to the pivot arm at the first end thereof, the end cap extending beyond the first end of the pivot arm, the end cap having a stop that engages the mounting bracket in the use position to prevent over-rotation of the pivot arm”. Herskovic (US-20110121149-A1) teaches a stop (60) to prevent the rotation of a latch plate (44) of the clamp and a similar stop could be added to the top of pivot assembly/mounting bracket (410) or the side of extension/pivot arm (402) to help prevent rotation. The stop if added to the extension/pivot arm (402) would not be able to engage the mounting bracket (410) when in the use position as described above in claim 10, without hindering the function of the original apparatus. Conrad (US-8870209-B2) teaches a stop limit (48) which prevents rotation toward the frame in a vertical direction. Partington (US-5118127-A) teaches a stop (27) formed by a notch (19) to prevent the portion (30) from extending beyond horizontal in the vertical direction as seen in fig.2. Partington also teaches a stop (80) to prevent vertical rotation of portion (30) as seen in fig.3. Both stops of Conrad and Partington would hinder the original function of Herskovic’s pivot assembly 410, so there would be no reason to modify. Adding a stop taught by Herskovic, Conrad, or Partington would not be able to extend beyond the first end of the pivot arm (402) of Herskovic without interfering with the pivot assembly (410). Since adding and end cap with a stop would hinder the function of the original invention of Herskovic, claim 1 and its dependent claims have allowable subject matter.
Claim 10 has been amended to include “a pin extending through the pivot arm entirely about a plane generally parallel to the pivot arm plane” and “the pin having a flange extending therefrom to operate as a stop against an interior surface of the pivot arm” limitations. Herskovic teaches a pin (biased member 432, fig.15) extending through the pivot arm (extension 402, fig.9) but does not teach a plane generally parallel to the pivot arm plane since the plane that the pin extends through on the pivot arm (402) is perpendicular to the pivot arm plane (fig.15), since the pivot arm plane must be generally parallel to a base of the wagon. In order to meet this limitation the whole pivoting mechanism of Herskovic would have to be modified and would be considered hindsight because of no reason to modify. Herskovic does teach the pin (biased member 432) having a flange (locking assembly 430 and knob 434 act as a flange, fig.15) which operates as a stop against an interior surface (locking assembly 430 comes into contact with an interior surface of the extension 402 as seen in fig.15) of the pivot arm (402, fig.15). Herskovic meets one of the limitations but not both, making claim 10 and its dependent claims have allowable subject matter.  
Claim 15 has been amended to include the limitation of claim 18, which was indicated has having allowable subject mater in the Non-final. Claim 15 now includes the limitation of “an end cap connected to the pivot arm at the first end thereof, the end cap extending beyond the first end of the pivot arm, the end cap engaging the mounting bracket in the use position to prevent over-rotation of the pivot arm”. Herskovic teaches a stop (60) to prevent the rotation of a latch plate (44) of the clamp and a similar stop could be added to the top of pivot assembly/mounting bracket (410) or the side of extension/pivot arm (402) to help prevent rotation. The stop if added to the extension/pivot arm (402) would not be able to engage the mounting bracket (410) when in the use position as described above in claim 10, without hindering the function of the original apparatus. Conrad (US-8870209-B2) teaches a stop limit (48) which prevents rotation toward the frame in a vertical direction. Partington (US-5118127-A) teaches a stop (27) formed by a notch (19) to prevent the portion (30) from extending beyond horizontal in the vertical direction as seen in fig.2. Partington also teaches a stop (80) to prevent vertical rotation of portion (30) as seen in fig.3. Both stops of Conrad and Partington would hinder the original function of Herskovic’s pivot assembly 410, so there would be no reason to modify. Adding a stop taught by Herskovic, Conrad, or Partington would not be able to extend beyond the first end of the pivot arm (402) of Herskovic without interfering with the pivot assembly (410). Since adding and end cap with a stop would hinder the function of the original invention of Herskovic, claim 15 and its dependent claims have allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618